Name: Commission Regulation (EC) No 1378/2001 of 6 July 2001 opening a standing invitation to tender for the resale on the internal market of approximately 12560 tonnes of rice held by the French intervention agency
 Type: Regulation
 Subject Matter: plant product;  European construction;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32001R1378Commission Regulation (EC) No 1378/2001 of 6 July 2001 opening a standing invitation to tender for the resale on the internal market of approximately 12560 tonnes of rice held by the French intervention agency Official Journal L 186 , 07/07/2001 P. 0016 - 0016Commission Regulation (EC) No 1378/2001of 6 July 2001opening a standing invitation to tender for the resale on the internal market of approximately 12560 tonnes of rice held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular the last indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) There is strong demand on the Community market at present for certain varieties of Japonica rice and Indica rice consumed on the internal market, with market prices higher than the intervention price. At the same time, certain quantities of rice of those varieties are available in the French intervention agency's stores. Under those circumstances, a standing invitation to tender should be opened for the resale on the internal market of approximately 10150 tonnes of Japonica paddy rice and 2410 tonnes of Indica paddy rice held by the French intervention agency.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The French intervention shall open, under the conditions laid down in Regulation (EEC) No 75/91, a standing invitation to tender for the resale on the internal market of approximately 10150 tonnes of Japonica rice and 2410 tonnes of Indica paddy rice held by that agency.Article 21. The closing date for the submission of tenders in response to the first partial invitation to tender shall be 18 July 2001.2. The closing date for the submission of tenders in response to the last partial invitation to tender shall be 31 August 2001.3. Tenders must be lodged with the French intervention agency at the following address: ONICOffice national interprofessionnel des cÃ ©rÃ ©alesService des interventions 21, avenue Bosquet F - 75341 Paris Cedex 07 ( Tel. (33) 144 18 21 36; fax (33) 144 18 20 80 ).Article 3By Tuesday of the week following the closing date for the submission of tenders, the French intervention agency shall notify the Commission of the quantities and the average prices of the various lots sold.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 9, 12.1.1991, p. 15.